Citation Nr: 0948428	
Decision Date: 12/24/09    Archive Date: 01/05/10	

DOCKET NO.  08-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cervical spine (neck) injury. 

2.  Entitlement to service connection for a right knee 
disability, claimed as right knee pain. 

3.  Entitlement to service connection for a left knee 
disability, claimed as arthritis (degenerative joint disease) 
of the left knee with accompanying pain. 

4.  Entitlement to service connection for a disability 
characterized by upper and/or low back pain. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and/or psychosis. 

6.  Entitlement to service connection for a heart 
condition/disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for the 
residuals of cervical spine injury, as well as for right and 
left knee disabilities, thoracic and lumbar spine 
disabilities, a psychiatric disorder (including posttraumatic 
stress disorder and psychosis), and a heart condition.  In 
pertinent part, it is contended that the Veteran's alleged 
posttraumatic stress disorder is the result of a hostile 
racial environment encountered by the Veteran during his 
service in Whittier, Alaska, at which time he was assaulted 
on at least three occasions by his fellow military policemen 
and treated poorly by various members of the local Afro-
American community.  According to the Veteran, the 
posttraumatic stress disorder which resulted from this 
environment culminated in the eventual development of heart 
disease and a myocardial infarction.  Finally, according to 
the Veteran, while in service, he frequently engaged in 
intramural wrestling, which wrestling led to the eventual 
development of the orthopedic disabilities for which service 
connection is currently being sought.

In that regard, the Board notes that, in correspondence of 
early August 2005, the Veteran's attending private physician 
wrote that he (i.e., the Veteran) was "medically disabled due 
to diffuse degenerative joint disease of the cervical, 
thoracic, and lumbar spine, as well as of the "extremities".  
Also noted was that the Veteran had undergone multiple 
surgeries to his neck and knees.  According to the Veteran's 
attending physician, while serving in the United States Army, 
the Veteran had functioned as a military policeman, during 
the course of which he was involved with a wrestling team.  
In the opinion of the Veteran's physician, with that history, 
it was "more than 50 percent probable" that the Veteran's 
condition was the result of his military service.  Moreover, 
the Veteran's blood pressure and anxiety had been affected by 
the continual pain and loss of function resulting from his 
multiple joint disabilities.  

Significantly, based on a review of the record, treatment 
records from the Veteran's attending private physician are 
not at this time a part of the Veteran's claims folder.  Nor 
does the file contain any records from a Dr. Gill, a private 
psychiatrist who reportedly followed the Veteran for some 
time after his discharge from service.  Notwithstanding the 
fact that the Veteran's claim has been pending since 
September 2004, he has yet to be afforded a VA examination 
for compensation purposes.

Finally, the Board notes that, during the course of a hearing 
before the undersigned Veterans Law Judge in October 2009, 
the Veteran indicated that, following his discharge from 
service, he worked for many years as a policeman in the State 
of Utah.  See Transcript, p. 8  However, records of 
(physical) examinations which presumably would have been 
undertaken during the course of the Veteran's service as a 
policeman are not at this time a part of his claims folder.  
Under the circumstances, the Board is of the opinion that an 
attempt to procure those records would be beneficial prior to 
a final adjudication of the Veteran's current claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
Veteran, with a request that he provide 
the full name and address for the 
aforementioned Dr. Gill, the private 
psychiatrist who reportedly treated the 
Veteran for psychiatric problems 
following his discharge from service.  
The RO/AMC should additionally request of 
the Veteran the full name and address of 
the police department in the State of 
Utah for which he worked following his 
discharge from service.  Following 
receipt of that information, the RO/AMC 
should contact both Dr. Gill and the 
appropriate police department in Utah, 
with a request that they provide copies 
of any and all records of treatment 
and/or examination of the Veteran since 
the time of his discharge from service.  
The Veteran should be requested to sign 
the necessary authorization for release 
of such private medical records to the 
VA.  Moreover, all attempts to procure 
those records should be documented in the 
file.  If the RO/AMC cannot obtain the 
records in question, a notation to that 
effect should be included in the claims 
file.  In addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2009, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded 
VA examinations by appropriate examiners 
in order to more accurately determine the 
exact nature and etiology of his 
residuals of cervical spine injury, right 
and left knee disabilities, thoracic and 
lumbar spine disabilities, psychiatric 
disability, and heart condition.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

On completion of the examinations, the 
appropriate examiner should specifically 
comment as to whether the Veteran 
currently suffers from a chronic, 
clinically identifiable heart condition, 
or posttraumatic stress disorder.  Should 
it be determined that the Veteran does, 
in fact, suffer from both a post-
traumatic stress disorder and heart 
disease, an additional opinion is 
requested as to whether one or both of 
those disabilities as likely as not had 
its origin during the Veteran's period of 
active military service.  Should it be 
determined that the Veteran's heart 
disease did not have its origin during 
his period of active military service, 
but that his posttraumatic stress 
disorder is the result of an inservice 
stressor or stressors, a further opinion 
is requested as to whether it is as 
likely as not the case that the Veteran's 
heart disease is proximately due to, the 
result of, or aggravated by his 
posttraumatic stress disorder.  

As regards the Veteran's various 
orthopedic disabilities, which is to say, 
his cervical spine disability, right and 
left knee disabilities, and disability of 
the thoracic and lumbar spine, an opinion 
is requested as to whether those 
disabilities as likely as not had their 
origin during the Veteran's period of 
active military service, including as the 
result of any wrestling activity in which 
the Veteran may have engaged during said 
service.  

All of the above information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale must be 
provided for all of the opinions offered.  
In rendering his opinion(s), the 
orthopedic examiner must specifically 
address the aforementioned August 2005 
statement(s) by the Veteran's attending 
private physician.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  The RO/AMC should then review the 
claims for service connection which are 
currently on appeal.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in June 
2009.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



